Title: Nicholas P. Trist to James Madison, 1 February 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                Feby 1. ’27
                            
                        
                        I have determined to send you also a No of the Westminster, containing another article on gymnastics which
                            tends to convey an idea of the importance which the subject had, at that date, already acquired in England.
                        In my note of yesterday evening, I forgot to mention, as it had been my intention to do, that several
                            circumstances have reduced to an almost certainty in my mind the fixed design of Mr Key to leave us. This would, in my
                            opinion, be a very serious loss. Perhaps it may be averted by a letter from you as an individual, before you officially
                            reply to the resignation that will probably be sent in within the time limited by the resoln of the Bd. I have become
                            better acquainted with Mr K. latterly than I was before: and, altho’ he certainly has some childish defects of
                            disposition, I should deplore his loss exceedingly. I think he has more of what may be termed a university cast of mind—such a tone as might be expected from a thorough Cambridge education—than any of them.
                            To our institution this quality is a very valuable one. But it is not only with reference to him that I should regret his departure, but with a view also to his successor. Who is he
                            to be? One of the american corps? Oh! The thought is distressing beyond measure. The older I
                            get, and the more I compare, the more convinced I become that our American science consists in
                            a great measure of what the English term "humbug". Take for instance Westpoint. This school, for the mathematical sciences
                            is confessedly the first in the Union: was so, in my day. Now, I am as satisfied as I am of my own existence that there is
                            no sort of comparison between any of the Professors there, & Key & Bonnycastle.
                            A few more! And I will preface them with the declaration that I believe these gentlemen perfectly candid on the subject of
                            american Science & far more disposed to praise than to censure. Some time ago, there was published by the Harvard
                            professor "Cambridge course of Physics," a work which is considered there (I have no doubt, from the reputation of the
                            author) as perfection itself. Expecting that it wd. redound to the credit of the author, Mr Coolidge desired me to request
                            Mr Bonnycastle to review it for the North american. This he has not done; but he spoke to me of it during the examination,
                            in very unfavorable terms. Again, Great expectations were raised by the greek & English lexicon, to which
                            Pickering, "a first rate greek scholar" in the estimation of our scholars, a man who could
                            compare with those of England, had been devoting many years of his leisure. It at length appeared, & did not
                            disappoint expectation: the edition, I was told the other day, is exhausted. But, what was Mr Long’s opinion? Previous to
                            the appearance of this, there had appeared a similar work in England, by Jones. This Mr Jefferson & Mr Long both
                            thought by no means well of. Mr L. considered it, as well as I recollect, a poor thing. Well: he procured Pickering;
                            carefully examined it, and, at the time he had got through reading two letters of it, his disappointment was so great that
                            he recommended Jones in preference, at a far greater price. Again, they are impressed at Harvard that they print with extreme correctness. Among other books, they have published a little school book, Buttmann’s
                            Greek grammar, now, Mr Key told me not long since that there was not a page of it which did not contain several errors.
                        All this, and fifty other instances, have confirmed me in the belief of Mr Jefferson on the subject of the
                            absolute necessity of importing professors: and I should view with a pang the appointment of
                            any of our native professors, as sealing the doom of this noble institution, and consigning it to native mediocrity, not
                            of genius (of that I believe that america & particularly
                            Virginia, possesses perhaps more than an equal share) but of Knowledge. Once more, excuse all
                            this zealous impertinence; and believe me with affectionate gratitude, yrs
                        
                            
                                N. P. Trist—
                            
                        
                    In the event of Mr K.’s resignation, there is a likelihood, I think, of Mr
                            Bonnycastle’s coveting the place. Now, it would be far more difficult to fill Mr B’s present place as he fills it, than to
                            find a competent successor to Mr K.